Wells, J.
— The Judge of the Police Court of Gardiner had authority to impose the fine of twenty dollars, by virtue of the “ Act for the suppression of drinking houses and tippling shops,” approved June 2, 1851, c. 211, § 5. It is therefore unnecessary to determine whether the Act incorporating the city of Gardiner conferred the same power.
It was the duty of the Judge of the Police Court to amend his record, and the act appears to have been sufficiently described by its title.
The indictment and conviction of the defendant as a common seller, embracing the time in which this offence is charged, are no objection to this prosecution, for they are different offences. The violation of the law in a single case is an offence: where there is evidence of several violations, they show another and more aggravated one of being a common seller, which implies a general and continued breach of the law. State v. Coombs, 32 Maine, 529.

Exceptions overruled.